Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1-5,7-10, and 12-18 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Waldron US (3626942 A); Crawford (US 5827248 A); and Contente (US 6264638 B1).

	As to independent claim 1, Crawford discloses a container 8 (menstrual cup 8 Fig.2-3 Col.3,ll.32-Col.4,ll.28) for menstrual collection and emptying thereof (Col.1,ll.65 to Col.2,ll.27), said container 8 comprising: 

    PNG
    media_image1.png
    317
    197
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    207
    media_image2.png
    Greyscale
	a cup-shaped body 2 (Fig.2-3;Col.3,ll.37-38);  	a flexible drainage tube 10 (as extension 10 Fig.2-3;Col.3,ll.52-Col.4,ll.27)  connected to a hole 9 in a base of the cup-shaped body (2) (opening 9;Fig.2;Col.3,ll.58-61) for the drainage of menstrual liquid (Col.3,ll.52-54; Col.1,ll.52-62); and  	a closure system 11/12 (closure segments 11,12 for closing folded drain tube/extension 10 Fig.2-3;Col.4,ll.9-27, as further claimed below) 	the drainage tube 10 having: a thin-walled portion (as portion of tube 10 between segments 11,12 as necessarily thinner without segments 11,12 than thicker portion as including segments 11,12 Fig.2-3;Col.4,ll.9-27); and a thick-walled portion having a greater wall thickness than the thin walled portion (thick portion as portions of tube 10 at area of closure segments 11,12 necessarily thicker than the thin walled portion between, above, and below: 11 and 12 at thick-walled portion of tube 10 Fig.2-3;Col.4,ll.9-27) so that the thin-walled portion allows for an easy folding by being weaker, closing itself off by its middle region, blocking the liquid passageway and acting as a valve constituting the closures system (where thin walled portion of tube 10 made of flexible material such that the tube/extension 10 is foldable at point 13 and engaging 11 with 12 to close off the tube/extension 10 Fig.3; Col.4,ll.17-27),  	 wherein the drainage tube (3) has a constant inner diameter 10a (where passage 10a has constant inner diameter as extending throughout the length of tube/extension 10 Fig.2-3; 58-59), whereby the thick-walled portion has a greater outer diameter than the thin-walled portion and the greater outer diameter protrudes towards the exterior of the drainage tube (as portions of tube 10 including closure segments 11,12 necessarily having a thicker walled portion that the thin walled portion between 11 and 12 of tube 10, as necessarily having a greater outer diameter  Fig.2-3;Col.4,ll.9-27). 	As to claims 8-9 and 14-16, Waldron teaches a menstrual cup (vaginal 
    PNG
    media_image3.png
    415
    488
    media_image3.png
    Greyscale
cup for collecting menstrual fluids Fig.1-2 Col.1,ll.3-4) comprising: 	a cup-shaped body 11 (fluid-retaining member 11 Fig.1-2 Col.2,ll.25-26); and a perimeter ring 13 (rim surrounding mouth 12 and comprising ribs/lips 16/17 and 18/19 Fig.1-2 Col.2,ll.25-54); wherein;  	 (as per claims 8-9) the ring is a double perimeter ring 16/17; 18/19 (comprising ribs/lips 16/17 and 18/19 and surrounding mouth 12 Fig.1-2 Col.2,ll.25-54: or has notches in an inner part thereof (as notches between ribs/lips 16/17 and 18/19 and surrounding mouth 12 Fig.1-2 Col.2,ll.25-54); 	(as per claim 14) the notches are between one and four notches (as 2 or 3 notches between ribs/lips 16/17 and 18/19 Fig.1-2 Col.2,ll.25-54) that produce a reduction of thickness of said ring 13 in an inner part of the cup-shaped body (2) Fig.2-3 in order to ease the insertion (for insertion or removal Col.1,ll.50-59);  	(as per claim 15) the notched perimeter ring has an upper rim 13 the shape of which is sloped Fig.1-2 relative to the horizontal Fig.1-2 (Col.2,ll.43-44); and 	(as per claim 16) the double perimeter ring (15) has two rings 16/17 and 18/19 and a gap 29 (interstice 29) between the two rings (16/17 and 18/19 Fig.1-2 Col.2,ll.45-46). 	As to claims 10 and 17-18, Crawford discloses wherein:  	(as per claims 17-18) the cup 2 is uncovered underneath or on top (uncovered as opening in top Fig.2-3); and the drainage tube (3) has: a first thick-walled portion adjacent to the hole 9 that has a first wall thickness,Fig.2-3 (as tube 10 at segment 11 adjacent hole 9 Fig.2-3); next a second thin-walled portion (as portion of tube 10 below segment 11 Fig.2-3), which is followed by: a third thick-walled portion (as tube 10 at segment 12 Fig.2-3) that has a greater wall thickness than the second thin-walled portion (7), and ends with: a fourth final portion (as end portion of tube 10 at the distal end of 10 Fig.2-3) that has a thinner wall thickness than the thick-walled portion (where distal tube 10 has a thin portion that is thinner than the thick portion as including segment 12 Fig.2-3, as further presented above for claim 1, Fig.2-3;Col.4,ll.9-27).  	Contente teaches a container 250 for menstrual collection and emptying thereof , said container comprising: a cup-shaped body 254 (reservoir 254 
    PNG
    media_image4.png
    235
    265
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    294
    427
    media_image5.png
    Greyscale
Fig.12-14,Col.9,ll.46);  wherein:	(as per claim 10) the cup-shaped body has the shape of a flat cup Fig.12-14; where in the flat cup: is uncovered underneath or on top (uncovered as opening in top Fig.14:); has a base diameter measurement 262 (62 mm, Col.10,ll.25-26) greater than its height 292 Fig.14 (30 mm: Col.12,ll.27-29). 	However, Waldron, Crawford; and/or Contente fail to teach or fairly suggest the combination of: 	wherein the container further comprises: a complementary hollow formed therein, and the drainage tube has an end configured to be lodged in the complementary hollow when the drainage tube is folded by the thin-walled portion; and  	wherein a concave area is formed in a side wall of the cup-shaped body and the drainage tube has an end that, when the drainage tube is folded by the thin-walled portion, is positioned in the concave area, the concave area allowing fully or partially lodging the end of the drainage tube.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Waldron, Crawford, and/or Contente to provide the above combination.  One of skill would not have been motivated to modify the teachings of Waldron, Crawford, and/or Contente to provide the above combination of elements and arrangement, where Waldron, Crawford, and/or Contente fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781